Citation Nr: 1224786	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to June 1993, in addition to a prior period of active duty totaling 3 years, 11 months, and 25 days.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that new and material evidence had been presented to reopen a claim of service connection for a low back disorder, and then denied the claim on the merits.  

At a personal hearing before a local decision review officer at the RO in April 2008, the Veteran indicated that he no longer desired a hearing before a Veterans Law Judge at the Board, which he had initially requested in April 2005.  Therefore, his Board hearing is deemed withdrawn.  In December 2009, the Board remanded the case to the RO for further development.  

In a September 2011 decision, the Board determined that new and material evidence had been presented to reopen the claim of service connection for a low back disorder.  (It is noted that the Board independently considers the question of whether new and material evidence has been presented to reopen a claim, regardless if the RO had reopened the claim).  In addition to reopening the claim, the Board in September 2011 remanded the case to the RO for further development of the issue.  The case has now been returned to the Board for appellate review.

The issues of entitlement to service connection for a neck disorder and a bilateral shoulder disorder been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In September 2011, the Board found that new and material evidence had been submitted to reopen a claim of service connection for a low back disorder; the Board also remanded the case to the RO for further development of the issue, to include scheduling a VA examination. 

2.  Documentation shows that the Veteran was scheduled for a VA examination at the Montgomery VA Medical Center on September 19, 2011; notification of the examination by letter was not returned as undeliverable and the scheduled examination was confirmed by telephone with the Veteran.

3.  The Veteran failed, without good cause, to report for or to undergo a VA examination, which was scheduled for September 2011 to evaluate his claim involving a low back disorder, and which was necessary to establish a relationship between his claimed disability and his period of active service.  


CONCLUSION OF LAW

By failing to report for or undergo a scheduled VA examination, the Veteran's claim for entitlement to service connection for a low back disorder must be denied.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.655  (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, the Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA.  38 U.S.C. § 501(a).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the methods of making investigations and medical examinations and the manner and form of adjudications and awards for VA benefits purposes. 

The regulations provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  On the other hand, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a),(b). 

A denial of a claim based on 38 C.F.R. § 3.655 for failure to report for a scheduled VA examination without good cause is a factual matter that is subject to a "clearly erroneous" standard of review.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997). 

Historically, the RO denied service connection for low back pain by rating decision dated in March 1994.  The Veteran was informed of this decision but did not file a notice of disagreement.  The decision subsequently became final.  In June 2003, he filed an application to reopen his claim for service connection for a low back disorder.  That claim was denied by the RO in a January 2004 rating decision, which he appealed to the Board. 

After initially remanding the case to the RO for additional development in December 2009, the Board then determined in a September 2011 decision that new and material evidence had been presented to reopen the Veteran's claim for service connection for a low back disorder.  The Board remanded the case to the RO for further development of the issue, to include scheduling him for a VA examination.  

Although other development of the Veteran's claim as specified in the Board remand was accomplished, he failed to appear for or to undergo a scheduled VA examination, which was necessary to establish a relationship between his claimed disability and his period of service.  Documentation in the file shows that by letter in early September 2011, the RO (Appeals Management Center) notified him that the VA medical facility nearest him was asked to schedule him for an examination in connection with his claim, and that the medical facility would notify him of the date, time, and place of the examination.  The RO also notified him that if he failed to report to the examination, without good cause, his claim would be rated based on the evidence of record or even denied.  

Subsequent documentation in the file later in September 2011 shows that the Montgomery VA Medical Center verified that the Veteran was scheduled for a VA examination on September 19, 2011, that the notification of the examination by letter was not returned as undeliverable, that the scheduled examination was confirmed by telephone with him, and that he has not provided any reasons for his failure to report to the examination at that facility.  Furthermore, he has not responded to a supplemental statement of the case mailed to his correct mailing address in March 2012, which referenced the scheduled VA examination and his failure to appear for the examination.  

In this case, the Board finds that the Veteran's claim must fail for failure to report, without "good cause," for an examination in conjunction with a reopened claim for a benefit which was previously denied.  

As noted above, a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  It is plain from the record before the Board, to include the September 2011 letter to the Veteran that he has been advised of what was required of him to adjudicate the claim on appeal, but he has failed to comply.  See Wood, 1 Vet. App. at 193.  

The Veteran was informed of the need for additional information and a VA examination, and the record does not reveal that the letters were returned as undelivered.  Moreover, there is no correspondence or report of contact from him of record that would explain his failure to report for or undergo the scheduled VA examination.  Nor has his representative presented any argument in its June 2012 statement relevant to "good cause" for his failure to report to the VA examination.  

While certain medical evidence is of record, it is insufficient to properly evaluate the Veteran's claimed disability.  The evidence of record in no way serves as a substitute for his attendance at a VA examination.  See 38 C.F.R. § 3.326(a).  He, moreover, has furnished no medical evidence that would serve as a viable substitute for the scheduled examination in September 2011.  See 38 C.F.R. §§ 3.326(b), (c). 

The facts in this case are clear.  The Veteran failed to report for a scheduled VA examination, even in light of the Board's September 2011 remand outlining the need for an examination.  No good cause has been demonstrated for his failure to appear or to be examined.  Therefore, the Board has no choice but to deny his claim for entitlement to service connection for a low back disability. 

In summary, the Veteran was notified of the importance of reporting for a scheduled VA examination, was notified by letter and phone call of an examination scheduled at the VA for him in September 2011, and has failed to report for the examination.  Under 38 C.F.R. § 3.655(b), his claim must be denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, the Veteran was offered an opportunity of a hearing before a Veterans Law Judge, but he withdrew his request at the time he appeared for a hearing before a local decision review officer at the RO in April 2008.  Further, the RO has obtained service treatment records, VA treatment records, and certain private treatment records identified by the Veteran to include those from Dr. S. Callahan.  

The RO has also attempted to obtain additional service treatment records from medical centers at Fort Rucker and Fort Huachuca, but it received notification from the centers in January 2010 that a search for any records of the Veteran was fruitless.  T

He was notified of this development in a letter in February 2011.  Also, the RO in March 2010 requested him to furnish additional information with regard to Dr. Cook, so that it could request his private treatment records on his behalf, but the Veteran did not respond to the request.  He has not identified any additionally available evidence for consideration. 

VA has not conducted medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  As noted above, he was scheduled for a VA examination in September 2011, to determine the nature, extent, onset date, and etiology of his low back pathology, but he did not appear for the examination.  

Documentation in the record indicates that the VA Medical Center in Montgomery verified that the Veteran was scheduled for an examination at that facility in September 2011, that he was notified of the examination by letter which was not returned as undeliverable, that the examination notice was confirmed with him by telephone, and that he failed to report to the examination without reason.  

To date, the Veteran has not responded or explained in any way the reason for his failure to appear to the examination, even after issuance of a supplemental statement of the case in March 2012, which noted the failure to appear for the scheduled examination.  The duty to assist a claimant is not a one-way street, and in this case he has failed to cooperate to the full extent in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 



ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


